Citation Nr: 1546397	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to a disability evaluation in excess of 10 percent for status-post traumatic injury of the cervical spine with degenerative changes prior to March 2, 2015, and in excess of 30 percent thereafter on a schedular basis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for C5-6 sensory radiculopathy of the left upper extremity on a schedular basis.  

4.  Entitlement to a disability evaluation in excess of 30 percent for status-post traumatic injury of the cervical spine with degenerative changes on an extraschedular basis.  

5.  Entitlement to an evaluation in excess of 20 percent for  C5-6 sensory radiculopathy of the left upper extremity on an extraschedular basis.  

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1965 to October 1967 and from February 1974 to Janaury 1987.  

The Board notes that in prior decisions addressing the issues listed on the title page of this decision, the issue of service connection for a low back disorder was addressed in a separate decision from the claims for increased evaluations for the cervical spine and left upper extremity radiculopathy.  This was based upon one Veterans Law Judge who is in longer employed by the Board taking testimony on the issue of service connection for a low back disorder and the undersigned Veterans Law Judge taking testimony on the increased evaluation issues.  

While the Veterans Law Judge who took testimony on the low back disorder is no longer employed by the Board, which in most cases would require the Veteran to be afforded another hearing if so desired, as the Board is granting the full benefit sought on appeal as it relates to this claim, the question of being afforded another hearing if so desired is moot, with no prejudice against the Veteran being demonstrated.  

As it relates to the claim of service connection for a low back disorder, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which declined to the reopen a previously denied claim of service connection for a low back disorder.  

In a May 2011 decision, the Board reopened the claim of service connection for a low back disorder and remanded it for further development.  The matter was again remanded in December 2014 for further development.  

As to the increased evaluation issues, these issues arise from a March 2010 rating determination of the St. Petersburg, RO.  In the May 2011 decision, the Board found that while these issues had been denied and that a notice of disagreement had been received, a statement of the case had not been issued.  The Board remanded these issues for the issuance of a statement of the case.  Thereafter, the Veteran perfected this appeal on these issues and requested a hearing as part of his substantive appeal.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.  

Following the August 2014 hearing, the Board, in December 2014, remanded the increased evaluation issues for further development, to include VA examinations.  While the Board listed the issues as initial evaluations arising from a September 2007 rating determination, that determination had become final.  As noted in the May 2011 remand, the issues arose from a March 2010 rating determination.  As such, they have been addressed as claims for increased evaluations in the below decision.  

In March 2015, the Veteran submitted a February 2015 vocational rehabilitation memorandum noting the Veteran's service-connected disabilities and indicating that it did not appear that employment was feasible and that the Veteran was not a candidate for retraining.  As such, the issue of entitlement to a TDIU has also been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.

The issues of entitlement to a disability evaluation in excess of 30 percent for status-post traumatic injury of the cervical spine with degenerative changes on an extraschedular basis; an evaluation in excess of 20 percent for C5-6 sensory radiculopathy of the left upper extremity on an extraschedular basis; and entitlement to a TDIU, are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. The Veteran has a current disability of lumbar spine degenerative joint and disc disease. 

2.  The Veteran injured his lumbar spine in service.

3.  The Veteran has experienced "continuous" symptoms of a lumbar spine disability since service separation.

4.  The Veteran's cervical spine disability is manifested by daily pain and stiffness with forward flexion of the cervical spine limited to 15 degrees or less; with no demonstration of incapacitating episodes as defined by regulation.  

5.  Radiculopathy of the left upper extremity (minor) has caused no more than mild impairment.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint/disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a 30 percent disability evaluation, and no more, for status-post traumatic injury of the cervical spine with degenerative changes have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.71a, DC 5243 (2015).

3.  The criteria for a 20 percent disability evaluation, and no more, for radiculopathy of the left upper extremity have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 .F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 8516 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim of service connection for a low back disorder, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claims for increased disability evaluations, in July 2009 and July 2011 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, Social Security, and private, have been obtained and associated with the record.  No other relevant records have been identified. 

The Veteran was afforded VA examinations in June 2009 and February 2015.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issues.

As it relates to directives of the prior Board remands concerning the issue of service connection for a low back disorder, as noted above, as the Veteran is being granted the full benefit sought on appeal, no further development is required with regard to this issue.  

As it relates to the claim for increased schedular evaluations for the Veteran's left upper extremity and cervical spine disabilities, the directives of the December 2014 Board remand were complied with as the Veteran was afforded VA examinations in February 2015, and all requested treatment records were obtained, including records from Ft. Walton Beach Medical Center and Biloxi VAMC.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  As noted above, he also appeared at a hearing before the undersigned VLJ in August 2014.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back disorder, the Veteran has been found to have degenerative joint disease of the lumbar spine, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran maintains that his current low back disorder had its onset in service.  He has reported that he sustained an injury to his low back in service as a result of being involved in a motor vehicle accident.  

Service treatment records show that in April 1985, the Veteran received treatment for a lumbar strain, which lasted over 10 days in duration.  At the time of the Veteran's August 1986 service separation examination, normal findings were reported for the lumbar spine and lower extremities.  On his August 1986 service separation report of medical history, the Veteran denied having recurrent back pain.  However, in the handwritten portion of the report, the Veteran indicated that he had been involved in an automobile accident where he had injured his back and neck and that it had been painful for about six months.  

In his initial application for compensation, received in February 1987, the Veteran reported having sustained spinal trauma in 1984.  At the time of a September 1987 VA examination, the Veteran reported that while on leave from the Army in 1985, he was forced off the road and totaled his car.  He was taken to William Beaumont Hospital in Texas and admitted for about one day.  He reported that following the accident he had had intermittent low back pain.  He claimed that his back pain bothered him mostly when he sat in one position for longer than one hour. He reported developing back pain after sitting for more than one hour.  

Physical examination performed at that time revealed that he had a negative straight leg raise and was able to flex forward to 95 degrees, extend backward to 35 degrees, flex left and right to 40 degrees, and rotate to 35 degrees.  X-rays of the lumbar spine were reported as normal.  The examiner indicated that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder of the lumbar spine.  

Records associated with the claims folder show that the Veteran sustained an injury to his low back in February 1989.  X-rays taken at that time revealed a ligament injury and early arthritic change involving the facet joints between L5 and S1.

An October 2006 magnetic resonance imaging (MRI) revealed the Veteran had congenital narrowing of the lumbar spine, bulging discs, spondylosis, and foraminal stenosis.

In a Janaury 2007 statement, Dr. R., the Veteran's private physician, indicated that the Veteran had radicular nerve pain and numbness radiating to the hip, down the leg, and to the bottom of the feet as a result of military service.  He stated that this condition was an extension of the Veteran's earlier injuries.  

In June 2007, a VA medical opinion was obtained as to the etiology of any current low back disorder.  The examiner indicated that the herniated nucleus pulposus (HNP) of LS-S1 was less likely as not related to the lumbosacral strain in service.  The examiner did not provide detailed explanation for the opinion.  

Records from the Social Security Administration (SSA) show the Veteran began receiving disability benefits as of May 2009 for a back disorder.

At the time of his January 2011 hearing, the Veteran testified that he injured his low back in a 1985 motor vehicle accident at the same time injured his cervical spine.  The Veteran indicated that while he had back problems, his neck problems were worse.  He stated that he received initial treatment for the injury and indicated that he had had problems with his low back continually from service.  The Veteran reported that his back problems would become worse from time to time and that he had treated himself with over-the-counter medication.  

In conjunction with his claim, the Veteran was afforded a VA examination in Janaury 2012.  The examiner indicated that the claims folder was available and had been reviewed.  She reported that the Veteran had minimal to mild functional limitation due to lumbar spine degenerative disc disease.  She noted that the service treatment record was silent for a residual low back condition, as was clearly documented on separation physical examination, which showed that neck condition remained and low back condition resolved about six months after the accident.  She further observed that the medical records were silent as to a low back condition until around 2009. 

She noted that the medical literature regarding the Veteran's contention that low back condition was secondary to service or service related injuries had been carefully reviewed and showed no nexus between remote traumatic cervical spine injury and chronic neck pain as a proximate cause of lumbar spine degenerative disc disease.  She indicated that the following article "Degenerative Disc Disease The Myth of Work Related Cumulative Trauma" The Guides Newsletter AMA Jul/Aug 2009 7 11, showed degenerative disc disease as a result of work related cumulative trauma to be a myth, with this accounting for 3 percent or less of conditions.   The study results showed that age familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  She indicated that the Veteran's current lumbar spine degenerative disc disease was more likely than not proximately caused by or related to natural aging and intrinsic disc loading exacerbated by his body habitus and increased BMI (Six foot four inches tall 236 pounds).

The examiner stated that as a result of the motor vehicle crash in service the Veteran most likely suffered a lower back strain and that the claims file showed a separate medical encounter while in service due to low back strain.  She indicated that while sprain or strain of the neck or back involved the muscles and ligaments (soft tissues) of the spinal region; the Veteran's current low back condition was a degenerative process involving the discs and vertebral bodies.  One was not the cause of or related to the other.  She observed that some individuals complained of back pain with most strenuous activity from a young age but that did not mean it was the cause of the multilevel (diffuse) degenerative changes that occur between the age of 40 and 60 years.  These changes were due to the following: The AMA Guides Newsletter Jul/Aug 2009 showed that familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.

In June 2015, an additional opinion was obtained.  The VA examiner indicated that the record was available and had been reviewed.  The examiner stated that it was his opinion that the Veteran's current lumbar spine disability was less likely than not caused by, related to, or worsened beyond natural progression by military service or otherwise was due to an event or incident of the service.  He indicated that the documented events appeared acute, and Veteran's denial of recurrent back pain and normal spine examination were strong indicators of lack of sequelae.  He observed that the presence of early facet arthritis greater than one year post separation was consistent with natural aging. 

With regard to the question of whether the lumbar spine disorder was at least as likely as not caused or aggravated by the Veteran's cervical spine disorder, the examiner stated that reliable medical literature tended not to support a nexus of causation or aggravation for lumbar spine disease as caused or aggravated by a cervical spine disability.  Therefore, it was his opinion that the Veteran's lumbar spine disorder was less likely than not caused by, related to, or worsened beyond natural progression by the service-connected cervical spine disability. 

Initially, the Board finds that the Veteran currently has a diagnosed disability of lumbar spine degenerative joint and disc disease.  Next, the Board finds that the weight of the medical and lay evidence of record supports that the Veteran injured his back in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a back disorder since service separation.  The Veteran has reported having had problems with his back since service.  This is supported by the Veteran filing a claim for back problems in close proximity to his period of service.  He has also testified as to having injured his back in service and the VA examiners have also noted that the Veteran most likely injured his back at the time of the inservice automobile accident.

While the VA examiners have indicated that the Veteran's current back problems are not related to his period of service, the basis for this opinion is that the Veteran's back injury in service resolved, as evidenced by normal findings for the lumbar spine on separation and the Veteran checking the box that he did not have recurrent back pain on his service separation report of medical history.  While both of these statements are supported by the record, the report of medical history, in the handwritten section, noted that the Veteran had neck and back problems for a period of six months.  Moreover, while the Veteran checked the "no" box on his service separation report of medical history, he then filed a claim for a back problems almost immediately following service relating to the inservice accident, and he reported having had continuous back problems at the time of his September 1987 VA examination.  Furthermore, degenerative arthritis in the lumbosacral area was demonstrated as early February 1989.  Based upon the above, the evidence of record of record is sufficient to show continuous lumbar spine symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements, along with the accompanying service treatment records, and the Veteran's initial application for compensation, and statements made at the time of the September 1987 VA examination, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a low back disability since service separation that was later diagnosed as arthritis and degenerative disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous neck pain since service).

With regard to the VA examiners' opinions, as noted above, the premise is that the symptoms were not continuous since service.  As demonstrated above, the evidence is in equipoise as to whether the Veteran had continuous symptoms since service.  As such, the opinions are of little or no probative value.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a low back disorder now diagnosed as degenerative disc and joint disease since service separation.  As such, the criteria for presumptive service connection for degenerative disc and joint disease under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Cervical Spine

The Veteran maintains that the symptomatology associated with his service-connected cervical spine disorder warrants an evaluation in excess of that currently assigned.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine. 					100 

Unfavorable ankylosis of the entire thoracolumbar spine 			50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 								40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 								30 

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 										20 

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 			10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 									60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 					40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 					20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 					10 

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In conjunction with his claim, the Veteran was afforded a VA examination in September 2009.  At the time of the examination, the Veteran reported pain of 3-4/10, daily and constant.  Without medications, the pain would go up to a 7-10/10 The pain was located at the cervical spine with radiation of pain and numbness down the left arm.  Flare-ups occurred with sleeping or with the weight of his head, which caused neck agitation.  Occasional stretching helped some.  Medications included Tramadol and Ibuprofen, which also helped some.

Physical examination revealed forward flexion from 0 to 10 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 10 degrees, right and left lateral rotation from 0 to 5 degrees, limited with pain.  There was tenderness to palpation along the cervical spine and paracervical muscles.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability, except as noted.  There was also no loss of function with repetitive use except as noted.  Loss of function due to flare-up could not be determined without mere speculation.

MRI of the cervical spine concerning C6 and C7 revealed prominent broad based spondylitic bulge large severe central canal stenosis; C5- 6 demonstrated moderate post broad based spondylitic bulge with moderate central canal stenosis mild broad based; and C3-4 revealed post spondylitic bulge with mild central canal stenosis. 

At his August 2014 hearing, the Veteran testified that he would get cramps in his neck all the time and that he would have to lay down and rest.  He stated that the medication he took for his back helped with his neck.  He reported having painful neck motion with numbness in his arm.  The Veteran indicated that he was currently unemployed and did not do anything.  

Subsequent to the hearing, the Veteran was afforded a VA examination in March 2015.  At the time of the hearing, the Veteran reported that he currently worked as a groundskeeper for an apartment complex and had done so for the past four years.  He also noted volunteering as a bus driver.  The examiner indicated that the Veteran had not had any prescribed bedrest or incapacitation due to the cervical spine problems in the past 12 months.  There were no impediments to activities of daily living.  The Veteran stated that after prolonged sitting, his neck muscles would get tired/stiff and he would have to lay his head back against a chair to relax it.  He also reported that after prolonged walking, approximately one hour, he felt pressure on the sides of his neck.  He noted having weekly neck pain about 2-5/10. He stated that the Tramadol he took for his low back pain also helped his neck, and this resolved within 30 minutes.  

Physical examination revealed forward flexion from 0 to 15 degrees; extension from 0 to 15 degrees; right and left lateral flexion from 0 to 10 degrees, right lateral rotation from 0 to 10 degrees, and left lateral rotation from 0 to 30 degrees.  There was no additional loss after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  The examiner indicated that there was slight muscle tightness/tension of the posterior and lateral neck muscles without apparent tenderness or guarding.  The examiner reported that the Veteran's cervical spine disability caused mild functional impairment.  

After review of the lay and medical evidence, the Board finds that the evidence demonstrates that a 30 percent disability evaluation is warranted for the Veteran's cervical spine disorder based upon limitation of motion.  At the time of the September 2009 and March 2015 VA examinations, the Veteran has been shown to have forward flexion to no more than 15 degrees, with range of motion being to 15 degree at the most recent examination.  Therefore, the Veteran has met the criteria for a 30 percent evaluation throughout the appeal period.  A rating in excess of 30 percent, however, is not warranted for the cervical spine disability because the evidence does not show that the cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine.  The treatment records and VA examination reports of record do not contain any diagnoses nor demonstrate any evidence of unfavorable ankylosis.  As such, no more than a 30 percent disability evaluation is warranted at any time. 

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 30 percent is warranted for the cervical spine disability based on incapacitating episodes.  While the Veteran has reported that his cervical spine disability incapacitates him at times, the record does not contain any findings of incapacitating episodes (i.e., physician-prescribed bed rest) due to the cervical spine disability.  Moreover, the March 2015 VA examiner specifically indicated that there had been no incapacitating episodes in the past twelve months.  

The Board is cognizant comments of the September 2009 VA examiner regarding the fact that the Veteran sustained an intercurrent post-service work-related injury in May 2009 when he restrained a patient.  When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The VA examiner did not differentiate symptoms related to the service-connected cervical spine condition from those related to the intercurrent injury.  Consequently, the Board must consider all of the symptoms of his cervical spine condition to be attributed to his service-connected cervical spine disability.

As between the two methods for evaluating the Veteran's cervical spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's cervical spine disability based on the general rating formula is more advantageous to the Veteran because the method results in higher  rating of 30 percent (from 10 percent) for the entire rating period.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher rating warranted under the evaluation method based on incapacitating episodes.

Left Upper Extremity

The Veteran maintains that the symptomatology associated with his left upper extremity radiculopathy has increased in severity, warranting a higher disability evaluation than that which is currently assigned.  The disability is rated under Diagnostic Codes 8599-8515.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under Diagnostic Code 8512, a 20 percent evaluation is assigned for mild incomplete paralysis of the lower radicular group of nerves of the major and minor arm.  A 40 percent evaluation is assigned for moderate incomplete paralysis of the lower radicular group of nerves of the major arm, while a 30 percent is assigned for the minor arm.  A 50 percent evaluation is assigned for severe incomplete paralysis of the lower radicular group of nerves of the major arm, while a 40 percent evaluation is assigned for the minor arm.  A 70 percent evaluation is assigned for complete paralysis of the lower radicular group of nerves of the major arm, while a 60 percent evaluation is warranted for the minor arm; all intrinsic muscles of hand, and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of hand). 

Under DC 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity). 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted for the major extremity, while a 60 percent is warranted for the minor extremity.  Incomplete, severe paralysis warrants assignment of a 50 percent evaluation for the major extremity and a 40 percent evaluation for the minor extremity.  Incomplete, moderate paralysis warrants assignment of a 30 percent rating for a major extremity and a 20 percent evaluation for a minor extremity; and incomplete mild paralysis warrants assignment of a 10 percent evaluation for either upper extremity.  Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 8715 to neuralgia. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete paralysis, productive of the griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread fingers (or reverse), cannot adduct thumb, flexion of wrist weakened, is evaluated as 60 percent disabling for the major extremity and 50 percent disabling for the minor extremity.  Incomplete paralysis that is severe is evaluated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity; moderate, as 30 percent disabling for the major extremity and 20 percent for the minor; and mild, as 10 percent disabling for either the major or minor extremity. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538  (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .

In conjunction with his request, the Veteran was afforded a VA examination in September 2009.  At the time of the examination, the Veteran reported having paresthesia from his neck to the shoulders down to the #2, 3, 4, and 5 fingers.  The paresthesia was daily and constant.  He also indicated that the pain was 3-4/10, daily and constant.  He reported having weakness, fatigue, and functional loss.  He also noted having limited use of his arm.  He stated that the extent of interference with daily activity was moderate to severe.  Precipitating factors were trying to tie his shoes which precipitated neck pain.  The Veteran took Tramadol and ibuprofen and he indicated that this helped some.  

Physical examination revealed that the Veteran was right hand dominant with writing, eating, and combing his hair.  Deep tendon reflexes were 2/4 and equal, bilaterally, for the triceps, biceps, and brachioradialis.  There was no atrophy or hypertrophy.  Strength testing was 3/5 for the left upper extremity.  Grip strength was 1/5 for the left upper extremity.  Decreased pinprick and light touch testing on the left upper extremity at C6 and C8 were present.  Electrodiagnostic testing of the left upper extremity revealed evidence suggestive of C8 radiculopathy, with mild superimposed left side median or ulnar mononeuropathy not being able to be ruled out.  A diagnosis of multilevel cervical degenerative disc disease with C6 and C8 radiculopathy, left upper extremity, was rendered.  

At the time of his August 2014 hearing, the Veteran indicated that he had constant numbness in his left arm.  He also reported having a loss of strength in his left arm.  

Following the hearing, and in conjunction with a December 2014 Board remand, the Veteran was afforded a VA examination in March 2015.  The Veteran reported having constant numbness in his left arm going down to his left 5th finger, which was always there.  Aggravating factors included bending, prolonged sitting, and the weight of his head on his neck.

Physical examination revealed the Veteran was right-hand dominant.  Muscle strength was 5/5 for elbow flexion and extension, wrist flexion and extension, and finger flexion and extension.  There was no muscle atrophy.  Deep tendon reflexes were normal for the biceps, triceps, and brachioradialis.  Sensory examination was normal for the shoulder area (C5) and inner-outer forearm (C6/T1).  It was decreased for the hand/fingers (C6-8).  There were symptoms of radiculopathy but no findings of constant pain, intermittent pain, paresthesias or dysesthesias.  Mild numbness was noted in the left upper extremity.  Involvement of the C8/T1 nerve roots (lower radicular group) was noted to be mild in severity.  Normal findings were reported for the radial, median, ulnar, musculoskeletal, upper radicular group, and middle radicular group.  

Electrodiagnostic testing revealed evidence of chronic bilateral cervical radiculopathies involving the C5-T1 nerve roots, most prominently seen in the C8-T1 nerve roots.  Active denervation was not seen.  There was otherwise no significant evidence for any compressive mononeuropathy, acute radiculopathy, plexopathy, myopathy or diffuse peripheral polyneuropathy. 

With regard to the left upper extremity, reviewing the rating codes referenced above, the Board finds that the most appropriate and favorable diagnostic code to be applied is the DC 8512, relating to the lower radicular group, which includes involvement of the noted cervical spine levels above, and the findings of lower radicular group involvement at the time of the most recent VA examination.  A 20 percent evaluation is reflective of mild impairment.  The Veteran has been shown to have 3/5 strength and normal reflexes for his upper extremities throughout the entire appeal period, with the exception of hand grip strength.  Moreover, testing results reported are more indicative of mild impairment as evidenced by no more than mild  sensory impairment, normal reflex examination for the bicep, triceps, and brachioradialis, and no muscle atrophy or abnormal muscle tone.  Furthermore, the March 2015 VA examiner described the physical findings on examination as no more than mild in nature with regard to numbness with no other abnormal findings. As such, the Board finds that the weight of the evidence does not demonstrate that a rating in excess of 20 percent for left upper extremity radiculopathy is not met or approximated for any period. 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted. 

A 30 percent disability evaluation, and no more, for status-post traumatic injury of the cervical spine with degenerative changes for the entire appeal period is granted. 

A 20 percent disability evaluation, and no more, for radiculopathy of the left upper extremity for the entire appeal period is granted. 


REMAND

As it relates to the claims for a disability evaluation in excess of 30 percent for status-post traumatic injury of the cervical spine with degenerative changes on an extraschedular basis and a disability evaluation in excess of 20 percent for  C5-6 sensory radiculopathy of the left upper extremity on an extraschedular basis, the Federal Circuit, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), held that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In light of the Court's holding, the Board's grant of service connection for a low back disorder, and the February 2015 vocational rehabilitation memorandum stating that it appears that employment may not be feasible based upon all the service-connected disabilities, the issues require referral to the Director of Compensation Service for extraschedular consideration.  

The RO declined to forward the case to the Under Secretary for Benefits or the Director, Compensation Service for consideration of the assignment of an extraschedular rating.  The RO found that the evidence did not establish such exceptional factors or circumstances associated with the Veteran's disabilities as to warrant the referral for extraschedular consideration.  The Board, however, finds that further development is required in this regard prior to appellate consideration of this matter.

Furthermore, as discussed in the Introduction of this decision, the issue of a TDIU has been raised by the record.  See Rice.  As such, the Board must remand the TDIU portion of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for the TDIU issue.

2.  Schedule the Veteran for review by a VA vocational specialist or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The entire record must be made available to the vocational specialist.  The examiner is requested to discuss the functional and occupational impairment caused by the Veteran's service-connected disabilities and the effect on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

3.  Thereafter, refer the Veteran's claims for a disability evaluation in excess of 30 percent for status-post traumatic injury of the cervical spine with degenerative changes, and a disability evaluation in excess of 20 percent for  C5-6 sensory radiculopathy of the left upper extremity, to the either the Under Secretary for Benefits, or the Director of Compensation Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1), with consideration of the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the issues of entitlement to a disability evaluation in excess of 30 percent for status-post traumatic injury of the cervical spine with degenerative changes on an extraschedular basis; entitlement to an evaluation in excess of 20 percent for 5-6 sensory radiculopathy of the left upper extremity on an extraschedular basis; and entitlement to a TDIU, in light of all the evidence of record.

5.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


